         Case 3:18-cv-00023-SDD-EWD            Document 195        05/06/19 Page 1 of 8



                      IN THE UNITED STATES DISTRICT COURT FOR
                          THE MIDDLE DISTRICT OF LOUISIANA

                                                      )
    ATCHAFALAYA BASINKEEPER,                          )
    LOUISIANA CRAWFISH PRODUCERS                      )
    ASSOCIATION-WEST, GULF                            )
    RESTORATION NETWORK,                              )
    WATERKEEPER ALLIANCE, and SIERRA                  )
    CLUB and its DELTA CHAPTER,                       )
                                                      )
                        Plaintiffs,
                                                      )
           v.                                                 No. 3:18-cv-00023-SDD-EWD
                                                      )
                                                      )
    U.S. ARMY CORPS OF ENGINEERS,
                                                      )
                        Defendant,                    )
                                                      )
                          and                         )
    BAYOU BRIDGE PIPELINE, LLC, and                   )
    STUPP BROS., INC. D/B/A STUPP CORP.               )
                                                      )
                         Intervenors-Defendants.      )
                                                      )


     UNITED STATES ARMY CORPS OF ENGINEERS’ RESPONSE IN OPPOSITION
        TO PLAINTIFFS’ MOTION FOR RECONSIDERATION (REC. DOC. 194)


        Defendant United States Army Corps of Engineers (the “Corps”) opposes Plaintiffs’

Motion for Reconsideration of the Court’s Order of February 14, 2019 (Rec. Doc. 193)

(“February 14 Order”). The Court’s decision to resolve the motions regarding the administrative

record prior to summary judgment briefing, as reflected in the February 14 Order, was correct

and provides the parties with clarity for moving forward while conserving the resources of the

Court and litigants. The Order set out an appropriate path to a final decision on Plaintiffs’ claims

consistent with the record-review principles of the Administrative Procedure Act, 5 U.S.C. §§

702-706 (“APA”). Plaintiffs supply no legitimate basis for disturbing that decision. As

explained below, their Motion is untimely and unsupported and should be denied.

                                                 1
 
       Case 3:18-cv-00023-SDD-EWD              Document 195        05/06/19 Page 2 of 8



       A. Background

       Earlier this year, while appropriations for the Department of Justice were suspended and

this case was stayed, Plaintiffs filed a motion for summary judgment and their second motion for

a preliminary injunction in this case (Rec. Doc. 171; Rec. Doc. 179). Plaintiffs filed these

motions notwithstanding the stay, and notwithstanding the fact that several motions bearing on

the scope of Plaintiffs’ claims remained pending before the Court, including two motions

concerning the scope of the administrative record (Rec. Doc. 157; Rec. Doc. 158) (“Record

Motions”). Because the Court had previously indicated that it intended summary judgment

briefing to proceed only after the Record Motions were resolved (Rec. Doc. 151), the Corps

moved for entry of a scheduling order after the stay was lifted (Rec. Doc. 188), and, later, for

clarification of pertinent deadlines (Rec. Doc. 191).

       The Court then issued several rulings that restored order to the docket following

Plaintiffs’ premature filings. On February 7, the Court denied Plaintiffs’ second motion for a

preliminary injunction (Rec. Doc. 190). Then, on February 11, the Magistrate Judge denied

Plaintiffs’ pending motion for leave to amend their complaint (Rec. Doc. 192). On February 14,

the Court issued the Order discussed herein, clarifying that summary judgment briefing would

not proceed until after the Court had ruled on the Record Motions. Feb. 14 Order, at 2 (“Upon

resolution of the [Record Motions], the Court will allow the parties to substitute and/or

supplement briefs, if necessary, to comport with the Court’s Rulings, and, at that time, the Court

will enter new briefing deadlines.” (emphasis added)). The Court explained that, in its view,

“the resolution of [the Record Motions] will clarify what constitutes the record in this matter for

purposes of dispositive motions.” Id.




                                                 2
 
              Case 3:18-cv-00023-SDD-EWD                       Document 195   05/06/19 Page 3 of 8



              The Court’s decision was reasonable and consistent with the APA’s limitation of review

to the record before the agency. See 5 U.S.C. § 704. It is also pragmatic, avoiding the need for

the parties to repeat arguments from the Record Motions in their summary judgment briefs, and

potentially narrowing and focusing the arguments for the Court to resolve on the merits. As the

Corps explained in the motion to clarify (which is the motion granted by the February 14 Order),

resolving the Record Motions first will “simplify briefing in this matter, ensure a clean record,

conserve the time and resources of the parties and the Court, and foster judicial economy.” Rec.

Doc. 191, at 3.1 Indeed, no party sought relief from the February 14 Order, until now.

              B. Plaintiffs’ Motion for Reconsideration Should Be Denied.

              Plaintiffs’ Motion is simply too little, too late—and in any event will not foster the

efficient resolution of this case. This Court has previously observed that “[t]he Federal Rules of

Civil Procedure do not expressly allow motions for reconsideration of an order[,]” and although

a motion for reconsideration may be considered as a motion to alter or amend a judgment under

Rule 59(e), “reconsideration of a judgment under Rule 59(e) . . . is permitted only in narrow

situations, ‘primarily to correct manifest errors of law or fact or to present newly discovered

evidence.’” La. Envtl. Action Network v. ExxonMobil Corp. (“LEAN”), No. CV 16-144-SDD-

RLB, 2017 WL 2772090, at *2 (M.D. La. June 26, 2017) (citing Bass v. U.S. Dep’t of

Agriculture, 211 F.3d 959, 962 (5th Cir. 2000)). Plaintiffs’ Motion fails to meet the high bar for

reconsideration.


                                                            
1
  As the Corps explained in its motion for a scheduling order, “[Plaintiffs’ extra-record] material
and related arguments are not properly before the Court for the reasons detailed in the Corps’
opposition to Plaintiffs’ Motion to Supplement (Rec. Doc. 169). It therefore is likely that a
significant portion of the merits arguments in both the summary judgment and preliminary
injunction motions will be mooted once the Motion to Supplement is decided. If the Motion to
Supplement is decided after the parties brief those new motions, the Corps anticipates that partial
or full re-briefing may be necessary.” Rec. Doc. 188, at 6.  
                                                                3
 
        Case 3:18-cv-00023-SDD-EWD              Document 195         05/06/19 Page 4 of 8



       First, Plaintiffs’ Motion is untimely. A motion under Rule 59(e) must be filed “no later

than 28 days” after the “judgment” at issue. Fed. R. Civ. P. 59(e). Plaintiffs’ Motion was filed

71 days after the February 14 Order. Moreover, Plaintiffs have been aware of the facts that

supposedly precipitated their Motion since long before the February 14 Order. Last June, Bayou

Bridge informed the parties that construction of the pipeline was 76% complete and was

expected to be finished in October 2018. See Bayou Bridge Resp. to Court Directive, 5th Cir.

No. 18-30257, Doc. No. 00514551018 (June 27, 2018). Although construction appears to have

taken longer than expected, Plaintiffs have been actively monitoring the progress of pipeline

construction and thus knew, or should have known, that pipeline operations could begin prior to

the Court’s resolution of the Record Motions. See, e.g., Rec. Doc. 179-1, at 14 (noting, on

January 23, that “backfilling to bury the existing [construction] trench . . . is likely to occur

imminently”). Plaintiffs thus had the opportunity to raise concerns about spills and leaks from

pipeline operations in briefing the scheduling issues in January and February, but they

inexplicably chose not to do so. Their briefs focused on the fact that construction was “ongoing”

at that time and did not mention potential pipeline operations. See Rec. Doc. 189, at 3 (citing

“ongoing harm” to the basin from construction); see also, e.g., Rec. Doc. 180-1, at 2 (requesting

that stay be lifted because of “ongoing construction in the pipeline right of way”). Plaintiffs’

decision to seek relief from the February 14 Order only after the pipeline became operational is

inexcusable.

       Setting aside their unexcused delay, Plaintiffs have also failed to identify any basis for

reconsideration of the February 14 Order. As noted, the Court’s decision to address the Record

Motions prior to setting summary judgment briefing deadlines is the appropriate path to a final

ruling in this case, which is subject to the constraints of the APA. Plaintiffs do not identify any



                                                  4
 
       Case 3:18-cv-00023-SDD-EWD               Document 195        05/06/19 Page 5 of 8



error of law or fact, much less a “manifest error,” in the February 14 Order, and they present no

“newly discovered evidence” warranting reconsideration. LEAN, 2017 WL 2772090, at *2.

Plaintiffs’ assertion that “circumstances have changed” is not a sufficient (or accurate) basis for

reconsideration. Rec. Doc. 194-1, at 4. The movant must present new “evidence,” as Plaintiffs’

own citation makes clear. Id. at 3 (citing In re Benjamin Moore & Co., 318 F.3d 626, 629 (5th

Cir. 2002) (emphasis added)). Moreover, the changed circumstances Plaintiffs identify are

limited to (1) the completion of the pipeline, which has been anticipated for months, and (2) an

investigation into Energy Transfer Partners concerning a different pipeline in a different region

of the country. See id. at 4-5. Neither of these developments constitutes new evidence

undermining the reasoned basis for the Court’s decision.

       Finally, Plaintiffs’ allegation that the current schedule works a “manifest injustice” upon

them is wholly unsupported. Rec. Doc. 194-1, at 5. Plaintiffs contend that there is a “serious,

unexamined risk of oil spills and leaks” in the Atchafalaya Basin, and that they are being forced

to wait “without an opportunity to have their legal claims heard.” Id. Both contentions are

incorrect. This Court heard Plaintiffs’ “legal claims” about the Corps’ analysis of oil spill risks

in a two-day preliminary injunction proceeding in February 2018 and concluded, after a thorough

analysis, that the Corps had adequately considered those risks in its Section 408 EA. Rec. Doc.

86, at 18-29. The Fifth Circuit rejected Plaintiffs’ other legal claims on appeal. See Atchafalaya

Basinkeeper v. U.S. Army Corps of Eng’rs, 894 F.3d 692 (5th Cir. 2018). Plaintiffs then filed a

second motion for preliminary injunction, based on alleged harm from pipeline construction,

which the Court denied. Rec. Doc 190. With Plaintiffs’ request for immediate relief resolved,

the Court has appropriately placed this case on an orderly path toward a final decision.

Plaintiffs’ desire to have that decision issue sooner rather than later does not constitute a



                                                  5
 
       Case 3:18-cv-00023-SDD-EWD               Document 195        05/06/19 Page 6 of 8



manifest injustice or otherwise justify reconsideration of the Court’s February 14 Order. The

February 14 Order is in the best interest of an orderly and efficient resolution of this case, and

Plaintiff’s belated reconsideration motion offers no justification to disturb that order.

                                          CONCLUSION

       For the foregoing reasons, Plaintiffs’ Motion for Reconsideration should be denied.


Dated: May 6, 2019                     Respectfully submitted,

                                       BRANDON J. FREMIN
                                       United States Attorney

                                       ELLEN MILETELLO KINNEY (LBN 34679)
                                       Assistant United States Attorney
                                       777 Florida Street, Suite 208
                                       Baton Rouge, LA 70801
                                       Tel: (225) 389-0443
                                       Fax: (225) 389-0685
                                       Email: ellen.kinney@usdoj.gov

                                       JEAN E. WILLIAMS
                                       Deputy Assistant Attorney General
                                       Environment and Natural Resources Division
                                       United States Department of Justice

                                       /s/ Judith E. Coleman
                                       JUDITH E. COLEMAN (DC 980382)
                                       TYLER M. ALEXANDER (CA 313188)
                                       Trial Attorneys
                                       United States Department of Justice
                                       Environment and Natural Resources Division
                                       Natural Resources Section
                                       P.O. Box 7611
                                       Washington, D.C. 20004-7611
                                       Tel: (202) 514-3553
                                       Fax: (202) 305-0506
                                       Email: Judith.Coleman@usdoj.gov
                                               Tyler.Alexander@usdoj.gov


                                       EILEEN T. McDONOUGH (MD Bar)
                                       HEATHER E. GANGE (DC Bar 452615)
                                       Senior Attorneys

                                                  6
 
    Case 3:18-cv-00023-SDD-EWD    Document 195      05/06/19 Page 7 of 8



                          United States Department of Justice
                          Environment and Natural Resources Division
                          Environmental Defense Section
                          P.O. Box 7611
                          Washington, D.C. 20044
                          Tel.: (202) 514-4206
                          Fax: (202) 514-8865
                          Email: Eileen.McDonough@usdojg.gov
                          heather.gange@usdoj.gov


                          Attorneys for U.S. Army Corps of Engineers




                                    7
 
       Case 3:18-cv-00023-SDD-EWD             Document 195       05/06/19 Page 8 of 8



                               CERTIFICATE OF SERVICE
       I hereby certify that, on May 6, 2019, a copy of the foregoing was filed through the

Court’s CM/ECF management system and electronically served on counsel of record.



                                                    .
                                                    /s/ Judith E. Coleman
                                                    Judith E. Coleman
                                                    Attorney for U.S. Army Corps of Engineers



 




                                                8
 
